IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MATTHEW B. MOONEY,                        §
                                              §
           Plaintiff Below,                   §   No. 145, 2021
           Appellant,                         §
                                              §
           v.                                 §   Court Below–Superior Court
                                              §   of the State of Delaware
    THE BOEING COMPANY,                       §
                                              §   C.A. No. K20C-04-025
           Defendant Below,                   §
           Appellee.                          §

                              Submitted: September 10, 2021
                              Decided:   December 6, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                         ORDER

         After careful consideration of the parties’ briefs and the record on appeal, it

appears to the Court that the Superior Court’s decision granting the appellee’s

motion to dismiss should be affirmed.1 In his complaint in the Superior Court, the

appellant, Matthew Mooney, alleged that he was induced to invest in the appellee,

The Boeing Company, by fraudulent misrepresentations, omissions, and acts of

concealment made by Boeing’s officers and employees. But Mooney’s complaint

contained only conclusory allegations that he relied on Boeing’s alleged

misrepresentations, omissions, or acts of concealment when he bought and sold



1
    Mooney v. Boeing Co., 2021 WL 1852310 (Del. Super. Ct. May 4, 2021).
Boeing’s stock in a series of complex and sophisticated transactions. To be sure,

Mooney alleged that he “predicated” his intricate trading strategy—which, for the

most part, involved the buying and selling of “put” options on Boeing stock—on

Boeing’s misrepresentations, omissions, or acts of concealment. But his complaint

did not explain how Boeing’s purported misrepresentations, omissions, or acts of

concealments influenced any of the more than eighty-seven trades identified in the

complaint. In sum, Mooney’s conclusory allegations did not satisfy Superior Court

Civil Rule 9(b)’s requirement that Mooney plead individual reliance with

particularity.2 Because Mooney’s complaint failed to link any of Boeing’s acts or

omissions to any of his specific transactions, dismissal of the complaint was

warranted.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Gary F. Traynor
                                     Justice




2
  See Anglo American Sec. Fund, L.P. v. S.R. Glob. Int’l Fund, L.P., 829 A.2d 143, 159 (Del. Ch.
2003) (finding that plaintiffs’ conclusory allegations that they were in fact deceived by the
defendant’s alleged acts, omissions, and conduct and relied upon them to their detriment were
“glaringly insufficient to meet the particularity requirement of Rule 9(b)”); Mooney v. Pioneer
Nat. Res. Co., 2017 WL 4857133, at *8 (Del. Super. Ct. Oct. 24, 2017) (“Plaintiff has not pled
with particularity that he justifiably relied on Defendant’s alleged misrepresentations because he
fails to plead with particularity just how he so relied.” (emphasis added)).
                                                2